Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed October 3, 2019.
Claims 1-15 are currently pending and have been fully examined.

Abstract
The abstract of the disclosure is objected to because it is longer than the recommended length of 50-150 words.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: Par. [001]-[014] do not comply with the standards set forth regarding specifications in 37 CFR 1.52(b)(6), which states, “the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]).”  Par. [001]-[014] do not consist of at least four numerals.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the computer components labelled with functional descriptions, such as, “a first receiver configured to receive”, “a data curator configured to curate and validate”, in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4
Claim 5 depends from claim 4 and inherits the defects of the claim. Claim 5 also similarly recites the term “experienced medical personnel”. Therefore, claim 5 is rejected under 35 USC 112(b) for the same reasons as claim 4.
Claim 5 is rejected because the term "inexperienced medical personnel" in claim 5 is a relative term which renders the claim indefinite.  The term "inexperienced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaut (Garren Gaut, et al. “Content Coding of Psychotherapy Transcripts Using Labeled Topic Models”, IEEE Journal of Biomedical and Health Informatics, Vol. 21, pg. 476-487 (2017)) in view of Bates (US PG Pub. 2019/0279767).

Claim 1
	Regarding claim 1, Gaut teaches
A method for assisting medical personnel in performing a diagnosis
Pg. 476, “These summary measures can be used as context to extract and evaluate treatment information, including patient diagnosis, analysis of client communication, and evaluation of suicide risk [17]–[22].”
The method comprising an initialization step and a diagnostic step
Pg. 476, Abstract, “We used the labeled latent Dirichlet allocation (LLDA) model to learn associations between text and codes, to predict codes in psychotherapy sessions, and to localize specific passages of within-session text representative of a session code.”
Learning the associations between the text and codes is the initialization step. Predicting codes in the sessions is the diagnostic step.
Wherein the initialization step comprises: receiving a plurality of input medical texts tagged with potential medical codes
Pg. 477, “In this paper, we illustrate the ability of one specific type of topic model, labeled latent Dirichlet allocation (L-LDA) [11], [37], to semiautomatically infer subject and symptom codes from a large heterogeneous psychotherapy corpus; i.e., what topics and symptoms were discussed during treatment. Every session in the corpus was manually annotated with general discussion content and patient symptom codes such that the observable outcomes of the manual annotation process are codes for the session as a whole.”
Pg. 477, “Sessions were conducted by prominent psychotherapists and serve as exemplars of different treatment approaches. Each session includes metadata such as patient age, patient gender, type of psychotherapy, and two types of nominal content codes (i.e., labels) referring to subjects discussed in the session (161 possible codes) and patient symptoms discussed in the session (48 possible codes). We use subject and symptom codes because we are interested in the relationship between language and the codes’ semantic meanings (as opposed to codes for type of therapy, client gender, etc.). The list of symptom and subject codes was derived from the DSM-IV manual and other primary psychology/psychiatry texts. All codes annotated in the psychotherapy corpus are session-level codes, meaning that a single label is applied (as a binary present/absent label) to the entire session, and the original corpus did not include any labels for specific subunits such as sentences, talk-turns or paragraphs.”
Pg. 479, “Documents in the training phase are assumed to have been preassigned to a subset of labels from a larger lexicon of possible labels. In 
Curating and validating the plurality of input medical texts to output a subset of medical texts that are validated and tagged with medical codes
Pg. 477-78, “Each session is annotated with multiple codes (min = 1 code, max = 17 codes) and the average session is annotated with approximately five codes.”
Using the subset of tagged and validated medical texts to model the associations between the medical texts and the medical codes
Pg. 477, “We use subject and symptom codes because we are interested in the relationship between language and the codes’ semantic meanings (as opposed to codes for type of therapy, client gender, etc.).”
Pg. 482, “A common goal of document classification is to identify the relationships between specific classifiers and characteristics of data that lead to high-classification performance.”
Generating a medical text learning model based on the associations
Pg. 478, “We approach the problems of session coding and identifying representative talk-turns through the use of L-LDA [11], [37], a semi-supervised extension of Latent Dirichlet Allocation (LDA). We first present the LDA model and then the L-LDA model. The model presentation is aimed at readers who have some experience with topic models.”
Wherein the diagnostic step comprises: inputting a specimen text relating to a patient into the medical text learning model and processing the specimen text using the medical text learning model
Pg. 480, “We evaluate the model by predicting labels for documents unseen by the model during training using the word-topic counts (CWT) learned during training. The goal for prediction is to infer a document-topic count vector CDT d t for each new document d , where the inferred count vector contains information about the likely topics (and associated codes) for d .”
Identifying suggested medical codes based on the specimen text
Pg. 478, “Then, we show how these models can be used for document classification and how to apply the models to predicting codes and talk-turns in the general psychotherapy corpus.”
Outputting likely diagnoses and symptoms linked to the suggested medical codes
Pg. 477, “Nonetheless, as we outline in the discussion section later in the paper, the current techniques could potentially be used as components within a semiautomated approach, for example, to assist in therapist training, using the model to rank and present to a supervising therapist specific talk-turns within a trainee session in terms of the talk-turns likelihood of containing specific codes.”
However, Gaut does not explicitly teach
Outputting diagnoses, symptoms and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient
Bates teaches
Outputting diagnoses, symptoms and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient
Par. [0040], “In embodiments, fields in the patient's electronic health care record (EHR) are automatically populated based on one or more of questions asked by diagnostic system 100, measurements taken by the patient/system 100, diagnosis and treatment codes generated by system 100, one or more trust scores, and imported patient health care data from one or more sources, such as an existing health care database.”
Par. [0043], “In embodiments, upon identifying a diagnosis, system 100 generates one or more recommendations/suggestions/options for a particular treatment. In embodiments, one or more treatment plans are generated that the doctor may discuss with the patient and decide on a suitable treatment.”
Par. [0130], “In embodiments, at least some likelihoods of associations, e.g., between illnesses, symptoms, treatments, and/or outcomes, are generated by using a method for creating a data model discussed with respect to FIG. 4 above.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gaut the ability to output diagnoses, symptoms, and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient, as taught by Bates, because it improves the provider’s care of the patient by identifying a set of suitable treatments that can then be tailored based on the preferences of the patient (See Bates, par. [0043]).

Claim 2
	Regarding claim 2, the combination of Gaut and Bates teaches all the limitations of claim 1. Gaut further teaches
Wherein the curation and validation of the plurality of input medical texts comprises selecting the subset of medical texts based on at least one of: the number of potential medical codes associated with text, the language text is written in, and the length of the text
Pg. 478, “In order to evaluate the ability of the model to find representative talk-turns, we conducted additional coding to generate labels for talk-turns within selected sessions. The aim of the additional coding was to generate data for specific within-session sections of text (in this case talk-turns) against which to test our model. These coded talk-turns were only used for model evaluation, not for model training. We focused on five symptom codes: anger, anxiety, depression, low self-esteem, and suicide. These codes were chosen first for their therapeutic importance and second for their high frequency of annotation in order to provide a sufficient amount of additional data. We restricted the number of symptom codes to limit the amount of human coding required for talk-turn annotation. For each of these symptoms, we randomly selected 200 client talk-turns of at least 50 characters in length (before stop word removal) from sessions that had the symptom code attached.”

Claim 3
	Regarding claim 3, the combination of Gaut and Bates teaches all the limitations of claim 1. Gaut further teaches
The curation and validation involves input from medical personnel
Pg. 478, “On average, the selected talk-turns were approximately 277 characters in length before stop word removal. The process led to a total of 993 talk-turns. Each talk-turn was rated in terms of the representativeness of the symptom on a scale of 1 (atypical) to 7 (very typical) by each of six graduate students or postdoctoral fellows with training in clinical/counseling psychology.”
Pg. 477, “Nonetheless, as we outline in the discussion section later in the paper, the current techniques could potentially be used as components within a semiautomated approach, for example, to assist in therapist training, using the model to rank and present to a supervising therapist specific talk-turns within a trainee session in terms of the talk-turns likelihood of containing specific codes.”

Claim 6
	Regarding claim 6, the combination of Gaut and Bates teaches all the limitations of claim 1. Gaut further teaches 
Wherein the associations between the medical texts and the medical codes for the tagged and validated medical texts are modelled using a Labelled Latent Dirichlet Allocation topic model
Pg. 478, “We approach the problems of session coding and identifying representative talk-turns through the use of L-LDA [11], [37], a semi-supervised extension of Latent Dirichlet Allocation (LDA).”
Pg. 479, “L-LDA is a semisupervised variant of LDA in which some topics are placed in correspondence with labels that can be associated with a document. Documents in the training phase are assumed to have been preassigned to a subset of labels from a larger lexicon of possible labels. In the context of the psychotherapy corpus, possible labels include symptom and content codes and L-LDA model infers a unique topic for each code.”

Claim 8
	Regarding claim 8, the combination of Gaut and Bates teaches all the limitations of claim 1. Gaut further teaches
Wherein the plurality of input medical texts are natural language texts
Pg. 478, “Prior to the analysis, we applied a number of preprocessing steps, including stop word removal and n-gram extraction to convert the original corpus into a form suitable for text analysis. We chose stop words from standard lists used in natural language processing and augmented these lists with words from the corpus that were not on standard stop word lists, but that contain little semantic content (e.g., “mm-hmm”) (see Models section for details on preprocessing and supplementary files for full stop word lists). Stop words were removed from both patient and therapist speech. In the case of a talk-turn comprised completely of stop words, we removed the talk-turn from the data. The resulting representation of the text consisted of sparse vector counts of terms for each document, including unigrams (single words such as “medicine,” “anger”), bigrams (e.g., “side effect”), and trigrams (“it sounds like”).”

Claim 9
	Regarding claim 9, the combination of Gaut and Bates teaches all the limitations of claim 8. Gaut further teaches
Wherein the natural language texts are notes relating to a patient consultation
Pg. 476, Abstract, “We used the labeled latent Dirichlet allocation (LLDA) model to learn associations between text and codes, to predict codes in psychotherapy sessions, and to localize specific passages of within-session text representative of a session code.”
See also pg. 477, Section II, Data, which describes the data being used to train the model as a corpus of psychotherapy sessions with the purpose of learning associations present in psychotherapy sessions.

Claim 10
	Regarding claim 10, the combination of Gaut and Bates teaches all the limitations of claim 1. Gaut further teaches
Generating the plurality of input texts tagged with potential medical codes by: receiving an unstructured input, splitting the unstructured input into a plurality of logical components, and detecting medical terms in the plurality of logical components
Pg. 478, “Prior to the analysis, we applied a number of preprocessing steps, including stop word removal and n-gram extraction to convert the original corpus into a form suitable for text analysis. We chose stop words from standard lists used in natural language processing and augmented these lists with words from the corpus that were not on standard stop word lists, but that contain little semantic content (e.g., “mm-hmm”) (see Models section for details on preprocessing and supplementary files for full stop word lists). Stop words were removed from both patient and therapist speech. In the case of a talk-turn comprised completely of stop words, we removed the talk-turn from the data. The resulting representation of the text consisted of sparse vector counts of terms for each document, including unigrams (single words such as “medicine,” “anger”), bigrams (e.g., “side effect”), and trigrams (“it sounds like”).”
Receiving a medical classification hierarchy of medical standard codes in the form of a knowledge graph, and semantically annotating the knowledge graph with synonyms of medical terms used in the medical standard codes
Pg. 477, “We use subject and symptom codes because we are interested in the relationship between language and the codes’ semantic meanings (as opposed to codes for type of therapy, client gender, etc.).”
Pg. 482, “Since raters did not rate talk-turns for the other symptom codes in the psychotherapy corpus, we created a mapping from the more detailed labels in the psychotherapy corpus to the five selected symptom codes. The motivation behind creating these code mappings is that a single symptom code (e.g., depression) might be aptly described by multiple codes in the psychotherapy corpus (e.g., depression, depressive disorder, hopelessness, ...). To create the mappings, we had a clinical psychologist mark that codes from the general psychotherapy corpus are related to each of the five symptom codes. See Appendix for more detail.”
This shows that the system mapped synonyms and/or related symptoms to the same code to simplify the numbers of labels used by the model.
Analyzing the medical terms detected in the plurality of logical components by the text analyser and parser
Pg. 480, “We evaluate the model by predicting labels for documents unseen by the model during training using the word-topic counts (CWT) learned during training.”
Generating a list of potential matching medical standard codes for each of the medical terms, comparing the lists of potential matching medical standard codes, and outputting top matching medical standard codes based on the comparison
Pg. 477, “Nonetheless, as we outline in the discussion section later in the paper, the current techniques could potentially be used as components within 
This shows that the system has generated a list of potential codes based on the words present in the session transcript, and then ranking those codes and presenting the ranked list to the supervising therapist. 
However, Gaut does not explicitly teach
Inputting the unstructured input tagged with the top matching medical standard codes as one of the plurality of input medical texts
Bates teaches
Inputting the unstructured input tagged with the top matching medical standard codes as one of the plurality of input medical texts
Par. [0131], “At step 614, in response to receiving patient data related to the indicator or qualifier the association is modified to update the data model. In embodiments, descriptors, e.g., from patient feedback provided along with location data, may be matched as relevant to one or more illnesses. Feedback may be collected from actual users of the system to improve the predictive value of the system in associating illnesses with corresponding symptoms and vice versa.”
Updating the model using feedback related to the indicator is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gaut and Bates the ability to input the unstructured input tagged with the top matching medical standard codes as one of the plurality see Bates, par. [0131]).

Claim 11
	Regarding claim 11, the combination of Gaut and Bates teaches all the limitations of claim 10. However, Gaut does not teach teaches
Wherein the step of inputting of the specimen text comprises accessing a medical record linked to a patient that is the subject of the specimen text
The outputting diagnoses, symptoms and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient further comprising outputting the medical record
Bates teaches
Wherein the step of inputting of the specimen text comprises accessing a medical record linked to a patient that is the subject of the specimen text
Par. [0067]-[0070] describes the ability of the system to access patient data from an EHR and input it into a diagnostic engine to generate a set of diagnostic codes for the patient.
The outputting diagnoses, symptoms and treatments linked to the suggested medical codes for assisting medical personnel in providing a diagnosis for the patient further comprising outputting the medical record
Par. [0071], “In embodiments, generated codes may be used when generating a visit report and to update internal EHR database and billing system 314 and/or external EHR database and billing system 316.”
See also, par. [0072]-[0073[.
see Bates, par. [0023]), and outputting the medical record helps by ensuring that the patient’s health record is complete and up to date, which provides more accurate information to future providers and helps improve the patient’s care (see Bates, par. [0002]-[0005]).

Claim 12
	Regarding claim 12, the combination of Gaut and Bates teaches all the limitations of claim 11. However, Gaut does not teach
Updating the medical record with the output diagnoses, symptoms, and treatments
Bates teaches
Updating the medical record with the output diagnoses, symptoms, and treatments
Par. [0040], “In embodiments, fields in the patient's electronic health care record (EHR) are automatically populated based on one or more of questions asked by diagnostic system 100, measurements taken by the patient/system 100, diagnosis and treatment codes generated by system 100, one or more trust scores, and imported patient health care data from one or more sources, such as an existing health care database.”
Par. [0071], “In embodiments, generated codes may be used when generating a visit report and to update internal EHR database and billing system 314 and/or external EHR database and billing system 316.”
see Bates, par. [0002]-[0005]). 

Claim 13
	Claim 13 is an apparatus claim that recites a medical diagnostic aid for assisting medical personnel in performing a diagnosis comprising components that are configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Gaut teaches the following limitations not addressed by the rejection of claim 1:
A medical diagnostic aid for assisting medical personnel in performing a diagnosis
Pg. 476, “These summary measures can be used as context to extract and evaluate treatment information, including patient diagnosis, analysis of client communication, and evaluation of suicide risk [17]–[22].”
Pg. 477, “Machine learning approaches for automatic multiple-label document classification have been successfully used in various domains [26]–[30], including medical applications for disease diagnosis and medical error detection [31]–[33].”

Claim 14
	Claim 14 is an apparatus claim dependent from claim 13 that recites additional limitations that are the same or substantially similar to the additional limitations recited in claim 10. Please refer to the rejection of claim 13 and claim 10. 

Claim 15
	Claim 15 is a computer program product claim that recites a computer readable medium comprising code which, when executed by a computer, causes the computer to execute the method of claim 1. Gaut does not explicitly recite the use of a computer program product, but the machine learning classifier used to generate the codes is a computer program product that would be executed on a computer.

Claim(s) 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gaut and Bates, in further view of Zhang (Shaodian Zhang, et al. “Longitudinal analysis of discussion topics in an online breast cancer community using convolutional neural networks” Journal of Biomedical Informatics, Vol. 69, pg. 1-9 (2017)).

Claim 4
	Regarding claim 4, the combination of Gaut and Bates teaches all the limitations of claim 3. Gaut further teaches
The curation and validation comprising at least an initial stage and a final stage, and 
Pg. 481, “To test generalizability of the model to new data, we use tenfold cross validation where for each fold the sessions are partitioned into two disjoint sets: 1) a training set with 90% of the sessions used to train an L-LDA model and 2) a validation set with the other 10% of sessions used to evaluate the trained model.”
This shows the system uses an initial training stage and a validation stage to check the accuracy of the model generated according to the training data.
The use of experienced medical personnel to validate prior annotations
Pg. 477, “Nonetheless, as we outline in the discussion section later in the paper, the current techniques could potentially be used as components within a semiautomated approach, for example, to assist in therapist training, using the model to rank and present to a supervising therapist specific talk-turns within a trainee session in terms of the talk-turns likelihood of containing specific codes.”
This shows that the system can use the input from experienced personnel (e.g., supervising therapists) to validate whether the predicted codes were correctly assigned.
However, Gaut does not explicitly teach
Wherein experienced medical personnel are involved in the final stage
Zhang teaches
The curation and validation comprising at least an initial stage and a final stage, and 
Pg. 2, “Sentences were coded according to double annotation followed by an adjudication step from one dedicated adjudicator throughout the annotated dataset. Three coders were hired for the annotation, all female native English speakers with undergraduate degrees. To train for the annotations, coders practiced annotating the 439 sentences (37 posts) referred to above using the annotation guidelines.”
Pg. 3, “Afterwards, each batch of posts was assigned two coders and was doubly annotated at the sentence level.”
Pg. 3, “Finally, the adjudicator went through all posts, resolved differences between coders and made final decisions over sentence topic labels.”
This shows a different type of initial and final stage of training
Wherein experienced personnel are involved in the final stage
Pg. 3, “Finally, the adjudicator went through all posts, resolved differences between coders and made final decisions over sentence topic labels.”
This shows that the adjudicator would be an experienced individual that is capable of making decisions regarding the accuracy of the annotators and resolve differences between annotators.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gaut and Bates the ability to perform curation and validation according to the system in Zhang and involve experienced personnel in the final stage of the curation and validation process, as taught by Zhang, because the multiple states of the curation and validation process allows for redundancy in ensuring the assigned codes are correct (see pg. 2-3), and the experienced personnel acting as adjudicator allows the system to resolve differences between annotators and make final decisions over the labels assigned to the document (see pg. 3).

Claim 5
	Regarding claim 5, the combination of Gaut, Bates, and Zhang teaches all the limitations of claim 4. Gaut further teaches
The experienced medical personnel selecting inexperienced medical personnel for involvement in the initial stage
Pg. 478, “On average, the selected talk-turns were approximately 277 characters in length before stop word removal. The process led to a total of 993 talk-turns. Each talk-turn was rated in terms of the representativeness of 
This shows that the initial stage is performed by students annotating the documents.

Claim 7
	Regarding claim 7, the combination of Gaut and Bates teaches all the limitations of claim 1. However, Gaut does not teach
The medical text learning model using a convolutional neural network
Zhang teaches
The medical text learning model using a convolutional neural network
Pg. 1, “In this paper, our study objectives are (i) to provide an annotation schema for topic classification; (ii) to contribute an annotated dataset of sentences and posts according to the coding schema; (iii)to experiment with different supervised classification tools, including convolutional neural networks, support vector machines, and labeled latent Dirichlet allocation, to automate the annotation process”
Pg. 3, “In this paper, we rely on three different supervised classifiers, a labeled LDA classifier[29], an SVM[30], and a convolutional neural network[31]. They represent three types of mainstream super-vised learning frameworks: generative graphical models, discriminative max-margin linear classifiers, and neural networks.”
Pg. 3, “The convolutional neural network we used follows[31], which has one hidden convolutional layer.”
Graham v. Deere considerations (MPEP 2143.I.B). 
Additionally, it would have been obvious to substitute the L-LDA model of Gaut with the convolutional neural network model of Zhang because the Zhang reference teaches the use of both types of models for the same purpose (See Zhang, pg. 1, 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GREGORY D. MOSELEY/Examiner, Art Unit 3686